We are of opinion that the order for the examination of the judgment debtor in proceedings supplementary to execution was properly granted and should not have been vacated. The ground taken by the courts below is that such an examination is prevented by the limitation of the Code (§ 2458); that "the judgment must have been rendered upon the judgment debtor's appearance or by a personal service of the summons upon him." The purpose and scope of that limitation is quite plain. There are cases in which a formal judgment is rendered in which, nevertheless, the apparent debtor is not generally and personally liable, for the lack of *Page 351 
appearance or service of a summons, as actions begun by attachment or against joint debtors where some only have been served, in which the liability is confined to some specific property and does not end in a general execution. Manifestly, in such cases the defendant, affected only by the lien upon the specific property charged, and not personally liable beyond that, should not be subjected to the supplementary proceedings. But the limitation was not intended to protect a judgment debtor who is liable personally and generally, against whom a general execution issues, and all whose property is bound by it. There is no reason for a discrimination among debtors of that class and character. The peculiarity of a judgment on a recognizance in New York city does not make it one entered without appearance or service of a summons. These describe the two modes by which a court acquires jurisdiction of the person. One is voluntary, the other compulsory. In one the party by his consent submits himself to the jurisdiction; in the other he is brought into court against his will. To say that one who has neither submitted to the jurisdiction nor been subjected to it by service of a summons, may yet be liable to a personal judgment at the hands of the court would be to make judicial authority boundless. By the word "appearance" as used in section 2458 is meant the voluntary submission to the jurisdiction in whatever form manifested, and not the mere narrow and technical meaning, well enough in its place, indicated in section 421. That relates to an appearance after service of the summons and does not describe one which is altogether voluntary. One who confesses a judgment does not "serve a notice of appearance or copy of an answer or demurrer," and yet he certainly appears by his voluntary consent to the entry of the judgment. We have held that the law permitting judgment to be entered upon a recognizance in the city of New York after an order of forfeiture constitutes a part of the undertaking signed by the party contracting as if explicitly written out in it, and that by signing it the defendant consents that in case of forfeiture judgment may at once be perfected thereon upon which a *Page 352 
general execution may issue. (People v. Quigg, 59 N.Y. 83.) Such written consent to the entry of judgment constitutes a voluntary appearance in the action and submission to the jurisdiction, and does not exclude the right of the creditor to institute supplementary proceedings.
The original order should stand and the order vacating it and the affirmance by the General Term be reversed, with costs.
All concur.
Ordered accordingly.